Opinion by
Mr. Chief Justice Simpson,
*604A testator expressed the desire that his infant daughter should be well educated, according to her degree and circumstances in life. Her guardian becoming possessed of her patrimony when she was sixteen years of age, and finding her education very defi*605cient, expended $1,799.20 in the next five years on her maintenance and education, of which only $758.95 was income — thus showing an encroachment upon the corpus of her estate in these five years to the extent of $1,040.25.
In action by this ward against her guardian after site attained her majority, the Circuit Judge (Witherspoon) sustained and approved this expenditure of the corpus, and this court declared itself unwilling to say that the Circuit Judge transcended his powers. Judgment affirmed.